 
CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
INDEPENDENT DIRECTOR AGREEMENT

 
THIS AGREEMENT (the "Agreement") is made as of the __day of February 2010 and is
by and between China Infrastructure Construction Corporation, a Colorado
corporation (hereinafter referred to as the "Company"), and _ (hereinafter
referred to as the "Director").


WHEREAS, it is essential to the Company to attract and retain accomplished and
capable individuals to serve on the Board of Directors of the Company (the
“Board”); and


WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board; and


WHEREAS, the Board of the Company desires to appoint the Director to serve as
and perform the duties of an independent director and the Director desires to be
so appointed and to perform the duties required of such position in accordance
with the terms and conditions of this Agreement;


NOW, THEREFORE, the parties agree as follows:


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1.     DUTIES. Director will serve as a director of the Company and perform all
duties of a director of the Company, including without limitation (1) attending
meetings of the Board, (2) serving on one or more committees of the Board (each
a “Committee”) and attending meetings of each Committee of which Director is a
member, (3) using judgment and advice to the best interests of the
shareholders, and (4) any other customary duties of a director as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance and board
committee charters, each as amended or modified from time to time, and by
applicable law, including by the Colorado Revised Statutes (the "CRS"). The
Company currently intends to hold quarterly meetings of the Board and of each
Committee, with a minimum of one meeting per annum being attended in person.
Committee meetings shall be held within the same time frame as the Board
meetings. Additional meetings of the Board and Committees may be called in
accordance with the Company’s by-laws.


The Director agrees to devote sufficient time to perform the duties of a
director of the Company, including duties as a member and chair of designated
committee(s) and such other committees as the Director may hereafter be
appointed to.  The Director will perform such duties in accordance with the
general fiduciary duty of directors arising under the CRS.


2.     TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the next Annual Shareholder’s Meeting, Director’s removal or
resignation whichever occurs earliest.


3.     COMPENSATION. The Company will compensate the Director as follows:


(i)    The Company shall pay the Director an annual retainer fee of $15,000 USD
to be paid pro-rata in equal installments at the beginning of each month..


(ii)   The Chairman of each Board Committee will receive an additional fee of
$5,000 USD per annum to be paid pro-rata in equal installments at the beginning
of each month. The member of each Board Committee will receive an additional fee
of $2,000 USD per annum to be paid pro-rata in equal installments at the
beginning of each month.


(iii)  For attendance at additional meetings beyond the four quarterly Board and
Committee meetings, the Director will be paid no additional fee.

 

--------------------------------------------------------------------------------

 


(iv) The Company will, pursuant to the terms and conditions of an equity
incentive plan to be adopted by the Company, grant to the Director options to
purchase 10,000 shares of the common stock of the Company with an exercise price
equal to $3.9, vesting 1 year after the grant date.  The option expires 36
months from the date of the grant. If Director ceases to be a director of the
Company, Director (or Director’s estate) will have 365 calendar days to exercise
options that are vested within that 365 day period, after which all unexercised
options will expire. Directors are eligible for an annual grant of stock options
subject to Board approval.


(v)  For each meeting of the Board and Committee that directors are requested to
attend in person, the Company will reimburse for travel expenses incurred
including airfare from home base to meeting location, ground transportation,
meals, hotel, visas, phone, internet connections costs, and other miscellaneous
expenses for the duration of the trip.


4.     EXPENSES. In addition to the compensation and reimbursement provided in
paragraph 3 hereof, the Company will reimburse the Director for pre-approved
reasonable business-related expenses incurred in good faith in the performance
of the Director’s duties for the Company. Such payments shall be made by the
Company upon submission by the Director of a signed statement itemizing the
expenses incurred. Such statement shall be accompanied by receipts or
documentation for the expenditures.


5.     CONFIDENTIALITY. The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including but not limited to
business methods, information systems, financial data and strategic plans which
are unique assets of the Company ("Confidential Information"). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.  The Company and the Director each acknowledge that,
in order for the intents and purposes of this Agreement to be accomplished, the
Company shall necessarily be obtaining access to certain intellectual capital,
benefit of the Director’s experience and expertise, and contacts possessed by
the Director (“DIC”). The Company covenants not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any “DIC” except as the Director may allow in
writing; provided, however, that all DIC shall be identified to the Company in
connection with its disclosure and provided, further, that such DIC shall not be
otherwise publicly available or known to the Company.


6.     NON-COMPETE. During the term of this Agreement and for a period of twelve
(12) months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
"Restricted Period"), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the "Company's
Business") for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.


7.     TERMINATION. With or without cause, the Board and the Director may each
terminate this Agreement at any time upon ten (10) days’ written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted here
from shall prevent the shareholder(s) of the Company from removing the Director
with immediate effect at any time for any reason.


8.     INDEMNIFICATION. The Company shall, to the full extent allowed by the law
of the State of Colorado, indemnify and hold the Director harmless from and
against any expenses, including reasonable attorney’s fees, judgments, fines,
settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, the Director’s
position with the Company, other than any such Losses incurred as a result of
the Director’s negligence or willful misconduct.  The Company shall advance to
the Director any expenses, including attorney’s fees and costs of settlement,
incurred in defending any such proceeding to the full extent allowed by the law
of the State of Colorado.  Such costs and expenses incurred by the Director in
defense of any such proceeding shall be paid by the Company in advance of the
final disposition of such proceeding promptly upon receipt by the Company of (a)
written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of the Director to repay the amounts so advanced if it shall ultimately
be determined pursuant to any non-appealable judgment or settlement that the
Director is not entitled to be indemnified by the Company or any subsidiary
thereof.

 

--------------------------------------------------------------------------------

 


9.     AMENDMENT AND WAIVER.  No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties.  No waiver
of any provision of this Agreement on any occasion will be deemed to constitute
or will constitute a waiver of that provision on any other occasion or a waiver
of any other provision of this Agreement.


10.     NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
011-86-459-460-7015 with a copy (which shall not constitute notice) by fax to
212-688-7273.


11.     GOVERNING LAW. This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of New York.


12.     ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13.     MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.


14.     ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.


16.     ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.


[Signature Page Follows]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.



 
CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
     
By:
     
Name:  Rong Yang
 
Title:  Chief Executive Officer
     
INDEPENDENT DIRECTOR
               
Name:
 
Address:



 

--------------------------------------------------------------------------------

 